Citation Nr: 0125213	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  01-05 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
cardiovascular disorder as secondary to the service-connected 
left leg amputation and, if so, whether all of the evidence 
of record both old and new warrants the grant of service 
connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board notes that in a June 2001 VA Form 646 the veteran's 
service representative claimed, in essence, that a 
determination as to whether new and material evidence had 
been submitted to reopen the claim was improper because the 
veteran had previously perfected an appeal as to the issue of 
entitlement to service connection for a cardiovascular 
disorder as secondary to a service-connected disability.  The 
Board finds, however, that the veteran withdrew his appeal as 
to this matter by correspondence dated in May 1993.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to determine 
whether new and material evidence has been presented when a 
claim has been previously disallowed based upon the same 
factual basis.  See Barnett v. Brown, 83 F.3d 1380, 1384 
(Fed. Cir. 1996).  

The Board also notes that the veteran's March 2001 notice of 
disagreement addressed the specific issue of entitlement to 
service connection for a cardiovascular disorder as secondary 
to his service-connected left leg amputation.  The subsequent 
statement of the case and substantive appeal were also 
limited to this narrowly defined issue.  Therefore, the Board 
finds the issue on appeal has been properly developed as 
listed on the title page of this decision.

The Board finds, however, that the statements of the 
veteran's representative in the June 2001 VA Form 646 may be 
construed as an application to reopen the claim for 
entitlement to service connection for a cardiovascular 
disorder as secondary to the veteran's service-connected 
post-traumatic stress disorder (PTSD) previously denied in 
the May 1993 rating decision.  The veteran's representative 
also raised the issue of entitlement to service connection 
for aggravation of a nonservice-connected cardiovascular 
disorder by a service-connected disability under the holding 
in Allen v. Brown, 7 Vet. App. 439 (1995).  As these matters 
have not been developed for appellate review and they are not 
inextricably intertwined with the issue on appeal, they are 
referred to the RO for appropriate action.

In written correspondence received by the Board in October 
2001, the veteran withdrew his request for a personal hearing 
before a Member of the Board.  


FINDINGS OF FACT

1.  In May 1993, the RO denied entitlement to service 
connection for heart disease including as secondary to a 
service-connected left leg amputation.  The veteran had 
perfected an appeal from a May 1992 determination as to this 
matter but withdrew the appeal after the May 1993 rating 
decision.

2.  The evidence submitted since the May 1993 rating decision 
includes no new evidence that bears directly and 
substantially upon the specific matter under consideration 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The May 1993 rating decision that denied entitlement to 
service connection for heart disease including as secondary 
to a service-connected left leg amputation is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 
(2001).

2.  Evidence submitted since the May 1993 rating decision is 
not new and material and the claim for entitlement to service 
connection for a cardiovascular disorder as secondary to the 
service-connected left leg amputation is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (effective 
prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), ), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA regulations have also been revised as a result of 
these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) and is effective from November 9, 2000, except 
that the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. 
§ 3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001).

The Board notes that the VCAA states that nothing in section 
5103A "shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured."  However, under the 
provisions of section 5103(g) the Secretary has proposed to 
provide limited assistance to claimants trying to reopen 
finally decided claims.  See 66 Fed. Reg. 45,620.  As the 
veteran's claim to reopen was received prior to August 29, 
2001, the Board finds the amendment to 38 C.F.R. § 3.156(a) 
is inapplicable in this case and the claim must be considered 
based upon the law effective prior to that revision.

New and Material Evidence Claim Prior to August 29, 2001

VA law provides that despite the finality of the prior 
adverse decision a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

The Court has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) overruled a holding in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which limited the 
reopening of previously denied claims based upon "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  See Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).  However, as noted above, 
on November 9, 2000, the President signed into law the VCAA 
which eliminated the requirement of a well-grounded claim.

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

Evidence Received Prior to May 1993

Service medical records show the veteran sustained a 
traumatic injury during combat in Vietnam that resulted in a 
below the knee amputation of the left lower extremity.  A 
January 1970 medical board report included a diagnosis of 
absence, acquired, traumatic, left lower extremity, below the 
knee, 9.5 centimeters (cm) in length.

VA medical records dated from January 1971 to December 1992 
note diagnoses of below the knee amputation of the left lower 
extremity.  Photographs of the veteran's left lower extremity 
taken in January 1971 and February 1993 indicate a below the 
knee amputation.  

Correspondence dated in June 1992 from a service department 
hospital cardiology physician noted that the veteran had 
sustained an "at-the-knee" amputation during the Vietnam War 
and that he had developed ischemic heart disease.  It was the 
physician's opinion that the veteran appeared to met the 
criteria for entitlement to service connection.

In rating decisions dated in May 1992, June 1992, and May 
1993 the RO denied entitlement to service connection for 
heart disease, including as secondary to a service-connected 
left leg amputation.  It was noted the provisions of 
38 C.F.R. § 3.310(b) had been considered but, in essence, 
that persuasive medical evidence demonstrated his left 
extremity amputation was below the knee with a 2 inch stump.

The veteran perfected an appeal as to this matter but 
withdrew the appeal by correspondence dated in May 1993.  

Evidence Received After May 1993

Subsequent to the rating decision in May 1993 the veteran 
submitted service department hospital medical records dated 
from December 1992 to May 1993.  The records noted diagnoses 
of below the knee left lower extremity amputation.

VA medical records dated from April 1993 to May 1993 noted 
diagnoses of below the knee left lower extremity amputation.

In August 2000 the veteran, in essence, requested his claim 
for entitlement to service connection for heart disease under 
the provisions of 38 C.F.R. § 3.310(b) be reopened.  In 
support of the claim the veteran provided statements dated in 
August 2000 from service department hospital physicians, Dr. 
M.N.V., Chief, Cardiology Service, and Dr. P.F.P., Department 
of Physical Medicine and Rehabilitation.  

The statement of Dr. M.N.V. noted the veteran had multiple 
service-connected disabilities and that he received treatment 
at the Cardiology Clinic.  The statement of Dr. P.F.P. noted 
the veteran had sustained a traumatic injury which led to a 
lower extremity amputation and that he had severe 
arteriosclerotic coronary artery disease, hypertension, and 
hyperlipidemia that had contributed to several heart attacks 
over the years.  No opinion relating the veteran's 
cardiovascular disorders to his left lower extremity 
amputation was provided.

In March 2001, the veteran submitted a statement from Dr. 
P.F.P. which noted that because of the shape and size of the 
veteran's left residual limb his "functional and prosthetic 
category [was] that of a person with a knee disarticulation 
or "at the knee" amputation."  It was further noted that at 
his level of amputation the energy requirements and cardiac 
demand for him to ambulate with a prosthesis would be the 
same as an individual with an "at the knee" amputation.

Analysis

In this case, in May 1993 the RO denied entitlement to 
service connection for heart disease including as secondary 
to a service-connected left leg amputation.  The veteran had 
perfected an appeal from a May 1992 determination as to this 
matter but withdrew the appeal after the May 1993 rating 
decision.  Therefore, the rating decision is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.204, 
20.1103 (2001).

The Board notes that the May 1993 rating decision was based, 
in part, upon a determination that the evidence of record 
demonstrated the veteran's service-connected left leg 
amputation was below the knee.  The RO considered medical 
evidence describing the veteran's left extremity as "at the 
knee" but found persuasive medical evidence demonstrated the 
amputation was below the knee.

The evidence added to the claims file since that decision 
includes a March 2001 service department hospital physician 
opinion indicating that the veteran's left lower extremity 
amputation was the functional equivalent of an "at the knee" 
amputation.  The Board finds, however, that this opinion is 
essentially cumulative of the June 1992 service department 
hospital cardiology physician's opinion previously 
considered.  The Board also finds the other documents added 
to the record since the May 1993 rating decision are 
cumulative of evidence previously considered and that no 
competent evidence demonstrating the physical manifestation 
of an "at the knee" or "above the knee" amputation has been 
provided.

The Board notes that in Hrvatin v. Principi, 3 Vet. App. 426 
(1992), the Court held the language of 38 C.F.R. § 3.310(b) 
was clear on its face and that the regulation did not provide 
for service connection based upon the functional equivalency 
of an amputation.  It was further noted that the regulation 
was the result of a National Academy of Sciences report that 
indicated only that an amputation above the knee increased 
the risk of death from cardiovascular disease.  Id. at 429.  

Based upon a review of the entire record, the Board finds the 
information provided in support of the application to reopen 
the claim for service connection does not include new 
evidence which when considered in light of applicable VA law 
bears directly and substantially upon the specific matter 
under consideration.  See 38 C.F.R. § 3.156(a).  As "new and 
material" evidence has not been submitted, the claim must be 
denied.


ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for a 
cardiovascular disorder as secondary to the service-connected 
left leg amputation, the appeal is denied. 



		
	A. BRYANT
	Member, Board of Veterans' Appeals


 

